IN THE UNITED STATES DISTRICT COURT FORW§
THE SOUTHERN DISTRICT OF G§QRGP§;ME q
SAVANNAH DIVISION " " min

FRANK JOSEPH SCHWINDLER,

 

Petitioner,
v. CASE NOS. CV416-189

P.O. AHMED HOLT, Warden,

Respondent.

..,`_,-._,`.,`_,`_,~_,`,._,~_._,

 

O R D E R

Before the Court is Petitioner Frank Joseph Schwindler’s
Verified Rule 60 Motion. (Doc. 51.) In the motion, Petitioner
seeks to have the Court “cause a copy of the Magistrate Judge’s
Report and Recommendation adopted by the Court to be served on
Petitioner, and allowing the standard time for filing of
objections,” or, in the alternative, “accept Petitioner’s
previously filed objections to the Northern District’s
Magistrate Judge’s Report and Recommendation and enter an order:
(a) excusing exhaustion of state remedies-appointing Counsel,
and proceeding to a hearing upon the merits, and (b)
transferring the ease back to the Northern District of Georgia.”
(Doc. 51 at 4.)

On January 24, 2017, this petition was transferred to the
United Stated District Court for the Northern District of

Georgia because Petitioner had an ongoing 42 U.S.C. § l983

litigation against the Georgia Department of Corrections over
its alleged interference with his habeas litigation rights.
(Doc. 14 at 1-2.) However, that § 1983 litigation was resolved
and Magistrate Judge Baverman on the United Stated District
Court for the Northern District of Georgia issued a report and
recommendation recommending that the petition be transferred
back to the United States District Court for the Southern
District of Georgia. (Doc. 42.) Petitioner objected to the
report and recommendation. (Doc. 44.) The report and
recommendation was adopted over the objections of Petitioner and
the case was transferred back to the Southern District. (Doc.
45). Numerous motions were filed while the petition was in the
Northern District, including Respondent’s Motion to Dismiss
(Doc. 20) and Supplemental Motion to Dismiss (Doc. 39), both of
which remained pending when the petition was transferred back to
the Southern District of Georgia. On review in the Southern
District, Magistrate Judge Smith recommended. that Respondent’s
Motion to Dismiss be denied but that the Court grant
Respondent’s request to stay the case and hold the petition in
abeyance while Petitioner exhausts his state remedies. (Doc. 49
at 7.) This Court adopted the report and recommendation on May
4, 2018. (Doc. 50 at 1.)

In his Rule 60 motion, Petitioner claims that he has not

been served with Magistrate Judge Smith's Report and

Recommendation (Doc. 49) and was therefore unable to file
objections. Petitioner has included the objections he filed to
the Magistrate Judge Baverman's Report and Recommendation (Doc.
42) and urges this Court to set aside its previous order in
light of his previously filed objections to Magistrate Judge
Baverman's report and recommendation. (Id. at 4.)
Rule 60(b) permits the Court to relieve a party from a
final judgment, order, or proceeding for the following reasons:
(1) mistake, inadvertence, surprise, or excusable
neglect;
(2) newly discovered evidence that, with reasonable
diligence, could not have been discovered in time
to move for a new trial under Rule 59(b);
(3) fraud (whether previously called intrinsic or
extrinsic), misrepresentation, or misconduct by
an opposing party;
(4) the judgment is void;
(5) the judgment has been satisfied, released, or
discharged; it is based on an earlier judgment
that has been reversed or vacated; or applying it
prospectively is no longer equitable; or
(6) any other reason that justifies relief.
Fed. R. Civ. P. 60(b). After a careful review of Petitioner's
motion and the record in this case, the Court concludes that
Petitioner is not entitled to relief. Magistrate Judge Smith's
report and recommendation specifically addressed the arguments
that Petitioner raised in his prior objections, namely, that his
failure to exhaust his available state remedies should be

excused and that the action should not be dismissed or held in

abeyance. (Doc. 49 at 2-7.) In fact, the report and

recommendation cites to Petitioner's prior objections when
discussing Petitioner's argument that his failure to exhaust
state remedies should be excused. (Doc. 49 at 3 (citing Doc.
44).) Petitioner has not raised any new arguments in his motion
and has only attached for this Court's consideration the
objections that were previously filed and considered by
Magistrate Judge Smith. The Court finds no basis for relief
under Federal Rule of Civil Procedure 60(b).

Accordingly, Petitioner's motion (Doc. 51) is DENIED.
Pursuant to the Magistrate Judge’s Report and Recommendation
(Doc. 49) and this Court’s Order adopting the report and
recommendation (Doc. 50), this case remains stayed until
Petitioner has exhausted his state remedies. Petitioner SHALL
file an amended petition asserting those grounds for relief he
wishes to pursue within thirty days of the conclusion of the
state court proceedings.

51'
so oRDERED this /"' day of April 2019.

W
wILLIAM T. MooRE, JR.'

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OE` GEORGIA

 

